IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                        NO. WR-91,021-01


                        EX PARTE FERNANDO ZAMORA, Applicant


              ON APPLICATION FOR A WRIT OF HABEAS CORPUS
        CAUSE NO. C-372-W011671-1432653-A IN THE 372ND DISTRICT COURT
                          FROM TARRANT COUNTY


       Per curiam.

                                           OPINION

       Applicant was convicted of three counts of aggravated sexual assault of a child under 14

years old and sentenced to 30 years’ imprisonment. The Second Court of Appeals affirmed his

conviction. Zamora v. State, No. 02-17-00240-CR (Tex. App.—Fort Worth, July 12, 2018).

Applicant filed this application for a writ of habeas corpus in the county of conviction, and the

district clerk forwarded it to this Court. See TEX . CODE CRIM . PROC. art. 11.07.

       Applicant contends that appellate counsel failed to timely inform Applicant of his right to

file a pro se petition for discretionary review (PDR). The trial court has determined that appellate

counsel failed to timely inform Applicant that he could file a pro se PDR. As a result, Applicant lost

the opportunity to timely file a pro se PDR.
                                                                                                  2

       Relief is granted. Ex parte Wilson, 956 S.W.2d 25 (Tex. Crim. App. 1997); Ex parte Crow,

180 S.W.3d 135 (Tex. Crim. App. 2005).           Applicant may file an out-of-time petition for

discretionary review of the judgment of the Court of Appeals in cause number 02-17-00240-CR.

Should Applicant decide to file a petition for discretionary review, he must file it with this Court

within thirty days from the date of this Court’s mandate.

       Copies of this opinion shall be sent to the Texas Department of Criminal Justice–Correctional

Institutions Division and the Board of Pardons and Paroles.



Delivered:       May 6, 2020

Do not publish